 1

 2

 3

 4

 5

 6                                     UNITED STATES DISTRICT COURT
 7                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9   DAVID WILLIAMS,                                                Case No. 1:21-cv-00203-NONE-EPG (PC)
10                    Plaintiff,                                    ORDER REQUIRING PARTIES TO
                                                                    EXCHANGE DOCUMENTS
11          v.
12   C. RASEY,
13                    Defendant.
14

15            David Williams (“Plaintiff”) is a state inmate proceeding pro se and in forma pauperis
16   in this civil rights action filed pursuant to 42 U.S.C. § 1983.
17            On April 20, 2021, the Court entered an order requiring the parties to file scheduling
18   and discovery statements. (ECF No. 18). The parties have now filed their statements. (ECF
19   Nos. 21, 22).
20            The Court has reviewed this case and the parties’ statements. In an effort to secure the
21   just, speedy, and inexpensive disposition of this action,1 the Court will direct that certain
22   documents that are central to the dispute be promptly produced.2
23

24             1
                 See, e.g., United States v. W.R. Grace, 526 F.3d 499, 508–09 (9th Cir. 2008) (“We begin with the
     principle that the district court is charged with effectuating the speedy and orderly administration of justice. There
25   is universal acceptance in the federal courts that, in carrying out this mandate, a district court has the authority to
     enter pretrial case management and discovery orders designed to ensure that the relevant issues to be tried are
26   identified, that the parties have an opportunity to engage in appropriate discovery and that the parties are
     adequately and timely prepared so that the trial can proceed efficiently and intelligibly.”).
27             2
                 Advisory Committee Notes to 1993 Amendment to Federal Rules of Civil Procedure regarding Rule
     26(a) (“The enumeration in Rule 26(a) of items to be disclosed does not prevent a court from requiring by order or
28   local rule that the parties disclose additional information without a discovery request.”).

                                                                1
 1          According to Defendant’s scheduling and discovery statement (ECF No. 21, p. 3),
 2   Defendant has already produced the following to Plaintiff:
 3
                •   Plaintiff’s appeal history, grievance log number SATF-HC-19001152, and
 4
                    correspondence to Plaintiff from the Appeal’s Coordinator.
 5
                •   Plaintiff’s September 25, 2020 Classification Committee Chrono and Rules
 6
                    Violation Report log number SATF-F-F0032-043001L.
 7
                •   Plaintiff’s Medical Records from January 2019 through March 2021.
 8
                •   Plaintiff’s 7219, dated August 6, 2019.
 9
                •   Plaintiff’s August 7, 2019 use of force video interview, produced to the
10
                    Litigation Coordinator at Plaintiff’s institution.
11
            Accordingly, IT IS ORDERED that:
12

13          If Defendants obtain additional documents falling within these categories of above

14   documents already produced, they shall promptly produce them to Plaintiff.

15          Additionally, Defendant’s scheduling and discovery statement (Id. at p. 5) explains as
16   follows:
17                  An investigation was conducted into Plaintiff’s use of force allegation, including
                    an Institutional Executive Review Committee Allegation Review and
18
                    Confidential Appeal Inquiry. Defendant does not intend to use these records at
19                  trial, which are confidential under California law and protected under the official
                    information privilege because disclosure of these records may endanger the
20                  safety of inmates and staff, and jeopardize the safety and security of the
                    institution. (See attached Declaration of J. Barba, SATF Litigation
21
                    Coordinator.) However, upon request of the Court, Defendant can submit these
22                  records for in camera review. See Sanchez v. City of Santa Ana, 936 F.2d 1027,
                    1033-34 (9th Cir. 1990) (“To determine whether the information sought is
23                  privileged, courts must weigh the potential benefits of disclosure against the
                    potential disadvantages.”).”
24
            Withing thirty days from the date of service of this order, the Court will require
25
     Defendant to produce to Plaintiff or to provide to the Court for in camera review any witness
26

27

28

                                                      2
 1   statements and evidence gather as part of this investigation.3 Should Defendant choose to
 2   provide the above statements and evidence for in camera review, Defendant shall follow the
 3   procedures described in the Court’s scheduling order.4
 4

 5   IT IS SO ORDERED.
 6
         Dated:       May 20, 2021                                         /s/
 7                                                                 UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25            3
                 See Woodford v. Ngo, 548 U.S. 81, 94-95 (2006) (“[P]roper exhaustion improves the quality of those
     prisoner suits that are eventually filed because proper exhaustion often results in the creation of an administrative
26   record that is helpful to the court. When a grievance is filed shortly after the event giving rise to the grievance,
     witnesses can be identified and questioned while memories are still fresh, and evidence can be gathered and
27   preserved.”).
               4
                 At this time, the Court is not ordering production or review of any analyses or conclusions reached. If
28   Plaintiff wishes to compel the production of such documents, Plaintiff may file a motion to compel.

                                                               3
